Per Curiam.

Section 2 of Article XII of the Ohio Constitution provides that the General Assembly shall have “the general power * * * to determine the * * * exemptions” from “taxation.” Section 5709.10, Revised Code, provides that “property belonging to park districts, created pursuant to Section 1545.01, Revised Code, shall be exempt from taxation.” The decision of the Board of Tax Appeals is affirmed on authority of Denison University v. Board of Tax Appeals, 2 Ohio St. 2d 17.

Decision affirmed.

Taet, C. J., Matthias, O’Neill and Yah Nostran, JJ., concur.